Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-24-2009

Deirdre Simon v. Postmaster General
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3687




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Deirdre Simon v. Postmaster General" (2009). 2009 Decisions. Paper 1141.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1141


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 08-3687


                                DEIRDRE A. SIMON,
                                              Appellant

                                           v.

                                 JOHN E. POTTER,
                              POSTMASTER GENERAL


                   On Appeal from the United States District Court
                           for the District Court of New Jersey
                            District Court No. 2-04-cv-03752
                  District Judge: The Honorable Joseph A. Greenaway


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 23, 2009

                        Before: BARRY, SMITH, Circuit Judges
                                 and RESTANI, Judge.*

                                 (Filed: June 24, 2009)


                                        OPINION


SMITH, Circuit Judge.




      *
         The Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.

                                           1
       This appeal involves a claim of disability-based discrimination brought under the

Rehabilitation Act of 1973. Deidre Simon sued her former employer, the United States

Postal Service,1 alleging that she was wrongfully terminated from her employment in

March 2001 because she was disabled. The United States District Court for the District of

New Jersey granted the Postal Service’s motion for summary judgment after determining

that Simon was not a disabled individual under the Rehabilitation Act and that, even if

Simon could qualify as disabled, the Postal Service had terminated her employment for a

legitimate and non-discriminatory reason: Simon was frequently absent without leave,

sometimes for months at a time. Because the Postal Service terminated Simon’s

employment for a legitimate and non-discriminatory reason, and the record contains no

evidence to create a genuine issue of material fact on this point, we will affirm.

                                              I.

       The root of Simon’s claim reaches back nearly 20 years to December 1990. At that

time, she had been employed by the Postal Service for several years. Simon alleges that,

on December 21, 1990, a mail hamper rolled into her and knocked her backwards. She

reported the incident five days later, alleging that she had strained her back when she fell

and that she had suffered contusions. Simon received lost pay and medical benefits, and

did not return to work for more than a year. When she finally returned to work in 1992,

she was assigned light duty sorting letters. She remained on light duty for the remainder




       1
        Defendant, John E. Potter, is the Postmaster General; we refer to defendant as the
“Postal Service.”

                                              2
of her career with the Postal Service.

       On April 27, 2000, the Postal Service issued Simon a notice of removal for failing

to report to work without justification. Simon’s union responded with a grievance. The

Postal Service settled the grievance by agreeing to expunge Simon’s notice of removal in

exchange for Simon’s agreement to submit medical documentation explaining her

absences and supporting her contention that she could only work light duty on a reduced

schedule. Simon returned to work on June 16, 2000 with a note from Dr. Daisy De

Guzman. Dr. De Guzman’s note stated that Simon was physically and mentally fit but that

she should be assigned light duty tasks and that she should not work more than four hours

a day. The Postal Service accommodated these constraints.

       Nevertheless, Simon reported to work sporadically over the next few days and then

never reported to work again after June 26, 2000. Simon’s supervisor, Ricky Lam, sent

letters to Simon on July 13 and 14, 2000. These letters requested medical documents to

justify Simon’s prolonged absence. Lam followed up these letters with a third letter on

August 1, 2000, inviting Simon to meet and discuss her situation.

       On August 16, 2000, Lam met with Simon and a representative from her union.

Simon explained that she was unable to work as a result of the 1990 mail hamper injury.

But Simon did not produce any medical documentation to justify her absence. She

subsequently obtained another note from Dr. De Guzman, dated August 21, 2000,

explaining that De Guzman was treating her for hypertension and depression and that

Simon was not able to lift more than ten pounds. De Guzman’s note did not state that


                                            3
Simon was not fit to work, however.

        Lam issued Simon a notice of removal on September 8, 2000. Lam’s reason for

terminating Simon’s employment was that she had failed to report to work from July 1 to

September 2, 2000 and that she had failed to provide adequate justification for her

absence.

        In October 2000, Simon’s union filed another grievance on her behalf to challenge

Simon’s latest notice of removal. The union’s grievance went to arbitration. On March 8,

2001, the arbitrator upheld the termination of Simon’s employment in view of her

unjustified absences. The Postal Service terminated Simon’s employment on March 8,

2001.

        Nineteen months later, on October 15, 2002, Simon filed a complaint in the

United States District Court for the District of New Jersey against the Postal Service. The

District Court dismissed the complaint on September 16, 2003, but suggested that Simon

might amend her complaint to assert a disability discrimination claim under the

Rehabilitation Act. In its opinion, the District Court noted that Simon must exhaust

administrative remedies, which usually required contacting an Equal Employment

Opportunity (EEO) counselor within 45 days of the alleged discrimination. On November

6, 2003, Simon filed an amended complaint asserting a claim under the Rehabilitation Act

without having pursued any administrative remedies. The District Court dismissed

Simon’s complaint on May 5, 2004.

        Simon then filed the instant action on August 10, 2004 after the Postal Service’s


                                             4
EEO office rejected her complaint as time-barred. After discovery, the Postal Service

moved for summary judgment on three grounds: 1) Simon failed to timely exhaust her

administrative remedies; 2) the evidence did not permit an inference that Simon was a

person with a disability; and 3) the Postal Service terminated Simon’s employment

because of her prolonged and unjustified absences and not for an unlawful reason. The

District Court rejected the time-bar argument but granted summary judgment based on the

second and third grounds. Simon now appeals from the District Court’s judgment

regarding her status as a person with a disability and the Postal Service’s motive for

terminating her employment. The Postal Service cross-appeals from the District Court’s

judgment on Simon’s failure to timely exhaust administrative remedies.2

                                             II.

       We exercise jurisdiction under 28 U.S.C. § 1291. Our review of the District

Court’s grant of summary judgment is plenary, and we assess the record using the same

summary judgment standard as the District Court. Gardner v. State Farm Fire & Cas.

Co., 544 F.3d 553, 557 (3d Cir. 2008) (citations omitted). Summary judgment is

appropriate when the “pleadings, the discovery and disclosure materials on file, and any

affidavits show that there is no genuine issue as to any material fact and that the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                             III.


       2
        Because we will affirm the District Court’s judgment in favor of the Postal
Service on the ground that the termination of Simon’s employment was legitimate and
non-discriminatory, we need not address the merits of the Postal Service’s cross-appeal.

                                              5
       The well-known McDonnell Douglas burden-shifting framework applies to claims

brought pursuant to Section 501 of the Rehabilitation Act of 1973, as amended, 29 U.S.C.

§ 791. Wishkin v. Potter, 476 F.3d 180, 185 (3d Cir. 2007). Under this framework, Simon

has the initial burden to make a prima facie case of discrimination. The Postal Service

must then rebut her prima facie case by articulating a legitimate, nondiscriminatory reason

for terminating Simon’s employment. Id. If the Postal Service succeeds, the burden shifts

back to Simon to show that the Postal Service’s proffered reason was actually only

pretext. Id.

   A plaintiff who has made out a prima facie case may defeat a motion for summary
   judgment by either “(i) discrediting the employer’s proffered reasons, either
   circumstantially or directly, or (ii) adducing evidence, whether circumstantial or
   direct, that discrimination was more likely than not a motivating or determinative
   cause of the adverse employment action.”

Id. (quoting Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994)).

       Assuming that Simon could make out a prima facie case,3 she nevertheless cannot

show that the Postal Service’s proffered reason for terminating her employment was only

pretext. The Postal Service explained that it terminated Simon’s employment because she

frequently did not show up to work and she did not present adequate medical

documentation justifying her absences. In particular, Simon did not report to work

between July 1 and September 2, 2000 even though she had been declared physically and

mentally fit by her own physician as recently as June 16, 2000. Moreover, Simon’s


       3
         In making this assumption, we express no view as to whether Simon could make
out a prima facie case, and, in particular, whether she could establish that she has a
disability. See Wishkin, 476 F.3d at 184–85.

                                             6
unjustified absence during the summer of 2000 was not new but rather part of a pattern of

absenteeism.

       Simon argues that the issue of her absenteeism was only a pretext and that the

Postal Service actually terminated her employment because she was disabled. To support

her argument, she refers to Dr. De Guzman’s medical notes from June and August 2000,

and an incidental comment her supervisor made when he was deposed for litigation.4

       The medical notes do not help Simon. Dr. De Guzman’s June 16, 2000 note

actually undermines Simon’s argument. That note states that Simon was physically and

mentally fit and indicates that Simon may be assigned light duty. Similarly, Dr. De

Guzman’s August 21, 2000 note is of no avail to Simon as it does not state that Simon

was not fit for work. Rather, it indicates that Simon was under her care for depression and

hypertension and that Simon was unable to lift more than ten pounds.

       Nor does a comment made by Simon’s supervisor during a deposition discredit the

Postal Service’s reason for termination or suggest that, more likely than not, it was


       4
         Simon also argues that De Guzman’s August 21, 2000 note was timely notice to
the Postal Service regarding Simon’s prolonged absence. Simon makes this argument to
suggest that Lam was inconsistent in explaining the reason for terminating Simon’s
employment. At deposition, Lam explained that De Guzman’s August 21 note was
inadequate to justify Simon’s prolonged absence. He referred to the time lapse between
June 27, 2000, when Simon allegedly was first incapable of going to work that summer,
and August 21, 2000, when Simon finally went to a doctor to get a note. Lam queried
whether someone who was really incapacitated would wait nearly two months before
visiting a doctor. Thus, he did not reject the August 21 note as untimely notice to the
Postal Service. Rather, he observed that the time lapse tended to diminish the urgency of
Simon’s incapacity. Regardless of the timeliness of Simon’s notice, however, neither the
August 21 note, nor the testimony of Postal Service supervisors, creates a genuine issue
of material fact as to the Postal Service’s motive in terminating Simon’s employment.

                                             7
motivated by a discriminatory intent. In response to a question about what tasks the Postal

Service assigned to a person with very limited mobility, Lam referred to the disabled as

“cripples.” Simon argues that Lam’s use of this term reveals discriminatory animus.

Simon points to no other incident or speech that could suggest that her supervisor, or

anyone else at the Postal Service, was motivated by a discriminatory intent. Lam’s

response at deposition was to explain how the Postal Service accommodates employees

who could not lift, bend, twist, stand, or pull. Although we acknowledge that Lam’s

comment is clumsy at best and perhaps insensitive, it does not show that Lam was more

likely than not motivated by a discriminatory intent.

       In reviewing the record before us, we conclude that Simon fails to discredit the

Postal Service’s reason for terminating her employment. She also fails to adduce evidence

that discrimination was more likely than not a motivating or determinative cause of her

termination. We will, therefore, affirm the District Court’s judgment that the Postal

Service terminated Simon’s employment for a legitimate and non-discriminatory reason.5




       5
        In view of our determination that Simon’s employment was terminated for a
legitimate and non-discriminatory reason, we need not address the question of whether
she qualifies as disabled for purposes of the Rehabilitation Act.

                                             8